Case 3:13-cr-00226-RNC Document 544-1 Filed 04/06/21 Page 1 of 1




             ORIGIN ID:EHTA   (860) 408-7000           SHIP DATE: 05APR21
             JOSEPH CASTAGNO                           ACTWGT: 1.00 LB
             LEGAL DEFENSE FUND, Ll.C                  CAD: 5508595/INET4340
             35 TOWER LANE
             SUITE 101
             AVON, CT 06001                            BILL SENDER
             UNITED STATES US
            To   ROBIN DE KAM TABORA, CLERK OF COURT
                 ABRAHAM RIBICOFF FEDERAL BUILDING
                 UNITED STATES COURTHOUSE
                 450 MAIN STREET, SUITE A012
                 HARTFORD CT 06103
             (860) 240-3200               REF
              INV
              PO                                DEPT




                                                     TUE - 06 APR 4:30P
                                                 STANDARD OVERNIGHT

                                                                             06103
                                                                     CT-US     BDL
